Citation Nr: 0300557	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a deviated septum.



REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

This veteran had active service from August 1983 to August 
1998.  

This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO).  

The Board notes that the RO attempted to obtain a VA Form 
646 from the veteran's representative, but to no avail.  
In development conducted in April 2002, including a 
memorandum associated with the claims folder, the RO 
requested that the veteran's representative submit an 
initial VA Form 646, an annotation of a prior 646, or 
provide additional comments by way of letter.  That 
memorandum was faxed on two occasions to the 
representative's office, but no response to date has been 
forthcoming.  Thus, the representative has been given 
ample opportunity to respond.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  No competent evidence indicates that the veteran's 
post-service nasoseptal deviation may be associated with 
her period of active service.  


CONCLUSION OF LAW

The veteran's deviated septum was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in August and December 1999 and 
January 2002, the statement of the case (SOC) dated in 
January 2002, and the letter regarding the VCAA in May 
2001, the RO provided the veteran with the applicable law 
and regulations and gave adequate notice as to the 
evidence needed to substantiate her claim.  In addition, 
the May 2001 letter explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and 
asked the veteran to submit or authorize VA to obtain 
outstanding evidence relevant to the appeal.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
current VA medical examinations and service medical 
records.  The veteran has not authorized VA to obtain any 
additional private evidence.  The Board finds that the 
duty to assist the veteran with the development of her 
claim is satisfied.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

Analysis

The veteran alleges that she is entitled to service 
connection for her deviated septum because her disability 
had its onset during a fall in service.  Specifically, she 
contends that during Squadron Officer School (SOS) in 
1989, she incurred trauma to the nose due to a sports 
accident.  The veteran argues that shortly after the 
incident, she began to have problems with breathing and 
was diagnosed with nasoseptal deviation.  

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.306(a).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

After reviewing the totality of the evidence of record, 
the Board concludes that the preponderance of the evidence 
is against entitlement to service connection for a 
deviated septum.  When viewing the positive evidence and 
the negative evidence of record, the Board notes that 
there is not such a state of equipoise so as to warrant a 
favorable decision.  See 38 U.S.C.A. § 5107(b).  

On a review of the veteran's service medical records, the 
Board notes that on retirement examination in April 1998, 
the veteran noted that she had chronic congestion and 
allergies and had been diagnosed with a narrow passageway.  
The retirement examination otherwise is silent for any 
other notations or related diagnoses.  In an April 1998 
clinical record, the veteran was diagnosed with rhinitis-
vasomotor versus allergies.  Service medical records 
reflect that in July 1989 the veteran was seen for 
complaints of left knee pain.  She reported having fallen 
in November or December 1988 while playing "flicker ball" 
at SOS, sustaining an injury to the left knee.  She stated 
that she did not see any physician at that time.  There is 
no evidence indicating that she fell on her face or hit 
her nose at that time.  Moreover, there is nothing further 
contained in the veteran's service medical records that is 
relevant to a finding of a deviated septum or an injury to 
the nose.  Thus, there is no evidence which establishes 
that the veteran suffered an injury to the nose in service 
or that a deviated septum was noted in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(B).

Post-service records include a VA examination in December 
1998, at which time the veteran complained of nasal 
obstruction.  The examiner noted a significant nasoseptal 
deviation producing 75 to 80 percent occlusion of the 
nasal breathing space.  On VA examination in February 
1999, the examiner reviewed symptoms and complaints 
related to other disabilities; nothing with respect to a 
deviated septum is indicated.  

Thus, in view of the above, the Board notes that there is 
no basis for an award of service connection for deviated 
septum.  Essentially, no competent evidence indicates that 
the veteran's post-service nasoseptal deviation may be 
associated with her period of active service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  While there is documentation of a 
fall in service, there are no records to substantiate that 
the veteran incurred an injury to the nose during that 
incident or any other incident.

Although the Board recognizes the veteran's contentions of 
a connection between her post-service deviated septum and 
an injury coincident with service, her allegations alone 
do not constitute competent evidence for the purpose of 
service connection.  Barring evidence of medical training, 
skills, or qualifications, a lay person is not competent 
to make a medical diagnosis or to relate a medical 
disorder to an in-service injury or treatment.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  
Because the information and evidence of record neither 
establishes that the veteran suffered an injury to her 
nose is service or indicates that the post-service 
deviated septum is may be associated with such an 
established injury, the Board concludes that further 
development of the evidence is not warranted in this case.  
38 C.F.R. § 3.159(c)(4).

For the reasons noted above, the Board concludes that the 
evidence of record preponderates against the claim for 
service connection for a deviated septum.  There being no 
reasonable doubt as to a relationship between the 
veteran's post-service diagnosis of a deviated septum and 
her period of service, the Board must necessarily deny her 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

Service connection for deviated septum is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

